Per Curiam.
Suit upon subscriptions of stock to the amount of 1,500 dollars, with interest bn the same.
Answers of payment and set-off. Trial by jury; verdict for plaintiffs for over 300 dollars, and judgment on the verdict.
The plaintiffs appeal on the ground that the verdict and judgment were for too small a sum.
The evidence tends to prove a payment of 1,000 dollars in money, and some 1,100 or 1,200 dollars in other stocks, which, with the 300 dollar judgment, would seem to be enough for 1,500 dollars of stock in the Indiana and Illinois Central Railway.
It is claimed that the stock payments mentioned, were not upon the subscription sued on, but for a new issue of stock in the Indiana and Illinois Central Railway Company. That was a question for the jury.
The judgment is affirmed. Costs against plaintiffs in this Court.